UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 8, 2014 Golden State Petroleum Transport Corporation (Exact name of registrant as specified in its charter) Delaware 333-26227 13-3927016 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS employer identification no.) 4th Floor Par-la-Ville Place 14 Par-la-Ville Road Hamilton, Bermuda HM 08 (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code):(441) 295-6935 (Former Name or Former Address, if Changed Since Last Report): None Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [_]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On May 8, 2014, Golden State Petroleum Transport Corporation (the “Company”) issued a notice of mandatory redemption for $39,720,000 aggregate principal amount of its 8.04% First Preferred Mortgage Notes Due 2019, plus accrued and unpaid interest.The redemption is to take place on June 9, 2014.The redemption will be conducted pursuant to the terms of the Indenture dated as of December 1, 1996, as heretofore supplemented and amended.The notice of mandatory redemption is attached hereto as Exhibit 99.1. Item 9.01Financial Statements and Exhibits (d)Exhibits Exhibit Number Description Notice of Mandatory Redemption, dated May 8, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GOLDEN STATE PETROLEUM TRANSPORT CORPORATION (Registrant) Dated: May 9, 2014 By: /s/ Alexandra Kate Blankenship Name:Alexandra Kate Blankenship Title:Director EXHIBIT INDEX Exhibit No. Description Notice of Mandatory Redemption, dated May 8, 2014.
